Citation Nr: 1222922	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  07-23 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for sinus problems (also claimed as opacification of the ethmoid air cells).  

2.  Whether new and material evidence has been received to reopen service connection for allergic rhinitis.  

3.  Whether new and material evidence has been received to reopen service connection for a right shoulder disorder.  

4.  Whether new and material evidence has been received to reopen service connection for a neck disorder.  

5.  Whether new and material evidence has been received to reopen service connection for tinea versicolor.  

6.  Entitlement to an increased (compensable) disability rating (evaluation) for venereal warts.  

7.  Entitlement to an increased disability rating for irritable bowel (or colon) syndrome (IBS), in excess of 0 percent through October 6, 2011, and in excess of 10 percent from October 7, 2011. 

8.  Entitlement to a higher (compensable) initial disability rating for gastroesophageal reflux disease (GERD).  

9.  Entitlement to a higher initial compensable rating for residuals of exostosis of the left foot, in excess of 0 percent through October 6, 2011, and in excess of 10 percent from October 7, 2011. 


REPRESENTATION

Appellant (Veteran) represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1985 to June 1996.  The continuous period of active duty comprised two separate terms of enlistment - from June 1985 to December 1991, and from December 1991 to June 1996.  The Veteran received an honorable discharge for his service ending in December 1991.  But his discharge for the second enlistment ending in June 1996 was determined by an unappealed October 2001 administrative decision to have been under other than honorable conditions.  As such, VA benefits may not be awarded based on the enlistment period dated between December 1991 and June 1996.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.203 (2011). 
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran filed a timely notice of disagreement (NOD) against that decision in April 2006, and then a timely substantive appeal in June 2007 in response to an April 2007 Statement of the Case (SOC).  

The Board notes, however, that the SOC did not address the claim for increased rating for venereal warts (issue #6).  That issue is not addressed as an issue on appeal until a November 2011 Supplemental SOC (SSOC).  An express appeal of that issue was not submitted in response.  However, the Board will accept the representative's December 2011 statement, which lists that issue as one on appeal, as a substantive appeal of the increased rating claim for venereal warts.  That appeal has therefore been perfected.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the veteran to believe that an appeal was perfected). 

With regard to the claims to reopen service connection, the Board notes that, in a final rating decision dated in May 2002, the RO denied the Veteran's original claims for service connection for sinus problems, allergic rhinitis, a right shoulder disorder, a neck disorder, and tinea versicolor.  See 38 C.F.R. §§ 3.156, 20.1103 (2011).  The question of whether new and material evidence has been received to reopen service connection for sinus problems, allergic rhinitis, a right shoulder disorder, a neck disorder, and tinea versicolor must be addressed in the first instance by the Board because the question goes to the Board's jurisdiction to reach the underlying claims and adjudicate each on a de novo basis.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  If the Board finds that no new and material evidence has been received to reopen a claim to service connection, that is where the analysis must end.  Barnett, 83 F.3d at 1383.  For this reason, the Board has characterized the claims regarding sinus problems, allergic rhinitis, a right shoulder disorder, a neck disorder, and tinea versicolor as claims to reopen service connection.  

The claim for a higher initial rating for residuals of exostosis of the left foot is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

In December 2011, the Veteran filed claims for increased rating for tinnitus and right ear hearing loss.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them.  As such, each issue is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a May 2002 rating decision, the RO denied service connection for a sinus disorder, to include opacification of the ethmoid air cells, on the basis that the Veteran did not have a chronic sinus disorder that had been linked to active service between June 1985 and December 1991. 

2.  Evidence received subsequent to the May 2002 decision of the RO is cumulative and, when considered with evidence earlier of record, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim for service connection for chronic sinus disorder.  

3.  In a May 2002 rating decision, the RO denied service connection for allergic rhinitis on the basis that the Veteran did not have a chronic rhinitis disorder that had been linked to active service between June 1985 and December 1991. 
 
4.  Evidence received subsequent to the May 2002 decision of the RO is cumulative and, when considered with evidence earlier of record, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim for service connection for a rhinitis disorder.  

5.  In a May 2002 rating decision, the RO denied service connection for a right shoulder disorder on the basis that the Veteran did not have a chronic right shoulder disorder that had been linked to active service between June 1985 and December 1991. 

6.  Evidence received subsequent to the May 2002 decision of the RO is cumulative and, when considered with evidence earlier of record, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim for service connection for a right shoulder disorder.  

7.  In a May 2002 rating decision, the RO denied service connection for a neck disorder on the basis that the Veteran did not have a chronic neck disorder that had been linked to active service between June 1985 and December 1991. 

8.  Evidence received subsequent to the May 2002 decision of the RO is cumulative and, when considered with evidence earlier of record, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim for service connection for a neck disorder.  

9.  In a May 2002 rating decision, the RO denied service connection for tinea versicolor on the basis that the Veteran did not have chronic tinea versicolor that had been linked to active service between June 1985 and December 1991. 

10.  Evidence received subsequent to the May 2002 decision of the RO is cumulative and, when considered with evidence earlier of record, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim for service connection for tinea versicolor.  

11.  The Veteran's venereal warts do not affect at least five percent of his total body area, immunosuppressive therapy has not been prescribed for the disability, have not caused deformity or limitation of motion or function of the penis, have not caused deep, painful, or unstable scarring, and have not resulted in scar tissue at least 144 square inches in size.  

12.  From December 17, 2004 through October 6, 2011, the Veteran's IBS caused mild symptoms.  

13.  Since October 7, 2011, the Veteran's IBS has not caused frequent episodes of bowel disturbance with abdominal distress.  

14.  During the initial rating period, the Veteran's GERD has not caused any of the following symptoms - persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, considerable impairment of health.    


CONCLUSIONS OF LAW

1.  The additional evidence received subsequent to the May 2002 RO decision that denied service connection for a sinus disorder to include opacification of the ethmoid air cells is not new and material; thus, service connection for this disorder is not reopened, and the May 2002 RO decision remains final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2011).

2.  The additional evidence received subsequent to the May 2002 RO decision that denied service connection for allergic rhinitis is not new and material; thus, service connection for this disorder is not reopened, and the May 2002 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2011).

3.  The additional evidence received subsequent to the May 2002 RO decision that denied service connection for a right shoulder disorder is not new and material; thus, service connection for this disorder is not reopened, and the May 2002 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2011).

4.  The additional evidence received subsequent to the May 2002 RO decision that denied service connection for a neck disorder is not new and material; thus, service connection for this disorder is not reopened, and the May 2002 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2011).

5.  The additional evidence received subsequent to the May 2002 RO decision that denied service connection for tinea versicolor is not new and material; thus, service connection for this disorder is not reopened, and the May 2002 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2011).

6.  The criteria for a compensable disability rating for venereal warts have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7801-7805 (2007), 7806 (2011).   

7.  The criteria for a compensable evaluation for service-connected IBS had not been met for the rating period from December 17, 2004 to October 7, 2011.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7319 (2011). 

8.  The criteria for a rating in excess of 10 percent for service-connected IBS have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7319 (2011).  

9.  For the entire initial rating period, the criteria for a compensable rating for service-connected GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7346 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The issues on appeal addressed in this decision comprise three types of claims - claims to reopen service connection, claims for increased initial ratings, and claims for increased disability evaluations.  

Notification requirements in claims to reopen service connection were addressed by the United States Court of Appeals for Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006).  There the Court held that, in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the appellant that explains the meaning of both "new" and "material" evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  Id.  

Notice in substantial compliance with Kent was provided in March 2005, April 2005, and December 2007 letters to the Veteran from the RO.  In each letter, the RO advised the Veteran that, in May 2002, his service connection claims were previously denied in an unappealed, and therefore, final rating decision.  He was notified of the reason for which his claims were denied - that service treatment records did not indicate that he incurred a chronic disorder during his honorable period of service between June 1985 and December 1991.  He was also notified that he could reopen the claims by submitting new and material evidence.  Hence, the Veteran was ultimately notified of the claims on appeal that are claims to reopen service connection, of the meaning of "new" evidence, of the meaning of "material" evidence, and was advised of the information needed to substantiate the underlying claims for service connection.  The letters also advised the Veteran of the information and evidence VA would obtain and of the information and evidence he was responsible for providing.

With regard to the claim to reopen service connection for tinea versicolor, the Board notes the Veteran requested (reopening) of service connection for a "skin condition," which by his explanations includes tinea versicolor.  Likewise, in a December 2001 VA Form 646, the Veteran's representative has also indicated the claim to reopen service connection for tinea versicolor is the same as the Veteran's stated claim for service connection for a "skin condition," and indicated that the Veteran had previously stated his contentions regarding this issue.  The April 2005 letter notice advised the Veteran to submit evidence showing that a skin condition existed from service to the present time, and suggested specific types of evidence he should submit.  The Veteran has indicated awareness of the need to submit evidence tending to relate tinea versicolor to active service.  For example, in a May 2005 statement in support of claim in response to the April 2005 VCAA letter, the Veteran wrote that he had tinea versicolor at boot camp during service, which had developed into a "rash" all over his body by the time he got to his duty station.  

In addition, the April 2007 SOC, which discussed evidentiary requirements in claims to reopen service connection, and the June 2009 SSOC, fully detailed for the Veteran that his claim to reopen service connection for tinea versicolor was subject to new and material evidence requirements.  From such notices and reasons and bases explanations as to why the claim was denied (no current disability of tinea versicolor) and why the claim was not reopened.  This evidence shows actual knowledge of the need for additional evidence that shows current disability of tinea versicolor and tends to relate tinea versicolor to the episode of tinea versicolor in service.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (recognizing that a VCAA notice defect may be cured by actual knowledge on the part of the claimant or when a reasonable person could be expected to understand from the notice what was needed).

The Veteran was also provided adequate notice with regard to the claims for higher disability ratings for venereal warts and IBS.  For a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  These matters were detailed in the March 2005, April 2005, and December 2011 letters. 

Concerning the appeal for a higher initial ratings for GERD, because this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for this disability, no additional notice is required.  The Court and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  See also 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 
8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

In sum, the Veteran was provided with adequate VCAA notice for each of the claims on appeal - the claims to reopen service connection, the claims for increased ratings, and the appeal for a higher initial rating.  The Board acknowledges that certain aspects of the notice were provided after the July 2005 rating decision on appeal.  Nevertheless, the Veteran's claims were readjudicated in the SSOCs of record dated in June 2009, November 2011, and February 2012 following sufficient notice here.  As the SSOCs complied with the applicable due process and notification requirements for a decision, each constituted a re-adjudication decision.  The provision of adequate notice followed by a re-adjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing a fully compliant VCAA notification and re-adjudicating the claim in the form of a SOC to cure timing of notification defect); Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III) (holding that a SOC that complies with all applicable due process and notification requirements constitutes a re-adjudication decision).

With regard to the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this matter, the Veteran underwent VA examination (by QTC Medical Services) in May 2005 and October 2011 for the increased rating claims on appeal.  The findings obtained in these reports are adequate as they are predicated on a full reading of the evidence in the Veteran's claims file.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the increased rating claims on appeal have been met.  38 C.F.R. § 3.159(c)(4). 

With regard to the claims to reopen service connection, the Board notes that the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  As discussed below, the Board has concluded that new and material evidence has not been received on the claims to reopen at issue here.  Accordingly, there has been no duty to provide examinations for the claims to reopen service connection.  See Id.  Nevertheless, in January 2012, the RO provided the Veteran with a VA examination into his claims to reopen service connection for sinusitis, allergic rhinitis, and shoulder and neck disorders.  A letter was submitted to the Veteran on January 12, 2012, informing him of the examination scheduled for January 25, 2012.  The letter was mailed to the Veteran at his address of record.  But the Veteran did not appear for the examination.  As will be discussed further below, VA regulations direct the Board to deny claims to reopen service connection for which a veteran does not report to a VA examination.  See 38 C.F.R. § 3.655 (2011).  

With regard to records and documents, the Board is satisfied VA has made reasonable efforts to obtain relevant evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), VA treatment records, private treatment records, the reports of the VA examinations, and statements from the Veteran.  

The Board notes that, in statements of record dated in December 2005 and June 2006, the Veteran indicated that he had attempted to obtain disability benefits from the State of California, and supplemental security income (SSI) from the Social Security Administration (SSA).  

SSA records are relevant to a claim and VA must obtain them where either (1) there is an SSA decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  In this matter, the Board finds remand for records associated with the claims for benefits unnecessary, with the exception of the higher initial rating claim for a left foot disorder.  In his statements in December 2005 and June 2006, the Veteran clarifies that his claims for benefits were necessitated by disability associated with left foot surgery he underwent in May 2005, for his service-connected left foot disability.  Remand for additional development is of course necessary for that particular disability.  But remand for the other ratings on appeal is unnecessary.  The record is sufficiently developed to address the other claims.  The claims file contains VA treatment records dated from the Veteran's claims in December 2004 and March 2005 to as recent as February 2012, and he has undergone two VA compensation examinations during the period of appeal.  Further, the Veteran was specific in his statements in December 2005 and June 2006 that his claims for disability benefits stemmed from disability associated with his left foot surgery.  He did not indicate that his disability claims related to any of his other disorders addressed in this decision.  As such, remand for records that might be relevant is warranted solely for higher initial rating claim for a left foot disorder.    

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  The Board will rely on all the evidence of record, especially evidence dated since December 2003 to determine the issues on appeal.  The record is sufficiently developed for a determination at this time.  Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Claims to Reopen Service Connection

Service connection for sinusitis, allergic rhinitis, a right shoulder disorder, a neck disorder, and tinea versicolor were previously denied by the RO in a May 2002 decision.  The May 2002 decision found that, while the record indicated that the Veteran had these disorders during service, the evidence did not show that he incurred chronic disorders during his honorable period of service between June 1985 and December 1991, including no current disability.  The RO noted the evidence in the service treatment records noting the Veteran's respiratory and orthopedic disorders between December 1991 and June 1996.  But, in noting the Veteran's other than honorable service, the RO found evidence of in-service disorders during that second enlistment period to be inapplicable to the determination of whether service connection should be awarded.  As the Veteran did not appeal the RO's decision, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§  20.200, 20.1103 (2011). 

In March 2005, the Veteran filed a claim to reopen service connection for sinus, rhinitis, right shoulder, neck, and skin disorders.  Where the decision of the RO is final, a veteran may later reopen a claim of service connection if new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  Therefore, it must first be determined whether new and material evidence has been received such that the claims may be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2011).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Evidence of record at the time of the RO's May 2002 decision included the Veteran's STRs that showed, during the relevant time period (i.e., between June 1985 and December 1991), complaints of post-nasal drip, skin lesions, arm rashes, nasal congestion, allergies, and right shoulder pain.  The STRs showed that in June 1984, prior to entering active service, the Veteran was noted as having a history of a neck sprain from a football injury, and as having tinea versicolor.  The STRs showed that the Veteran was positive for rhinorrha in February 1986 and was diagnosed with "ethmoid sinus disease" in November 1990.  The STRs showed that, in July 1985, evaluation of the Veteran's right shoulder indicated no disability.  The STRs include reports of medical examination dated in June 1986, October 1987, and April 1989 which are negative for chronic skin, shoulder, neck, or respiratory disorders.  And the STRs dated between June 1985 and December 1991 contain a June 1991 report of medical history in which the Veteran complained of ear, nose, and throat disorders, and of joint problems which, in the physician's summary of the report, were attributed to left elbow cellulitis.  

In May 2002, the record also contained the STRs pertaining to the second period of enlistment.  Benefits based on that period are barred.  Nevertheless, the Board notes for purposes of the analysis here that STRs during that period noted extensive treatment for sinus, allergy, right shoulder, and neck disorders.   

In May 2002, the record also contained a January 2002 VA compensation examination report (conducted by QTC Medical Services).  This report did not find the Veteran with chronic skin, neck, or sinus disorders, but did note diagnoses of humeral head deformity of the right shoulder with previous dislocation and widening of the AC joint with residual limited of motion, and allergic rhinitis with deviated septum.  The report did not contain an opinion regarding the Veteran's claims for service connection.    

The May 2002 RO decision noted the relevant evidence but found service connection unwarranted for sinus, allergic rhinitis, right shoulder, neck, and skin disorders (including tinea versicolor).  The RO noted that the STRs of record did not indicate that the Veteran incurred any of these disorders during his honorable service between June 1985 and December 1991, and indicated that the disorders were not chronic after service, which include no current disability.  The claims were denied on their merits. 

In the current appeal, after a review of all the evidence, and presuming the credibility of the evidence for purposes of reopening the claim, the Board finds that the evidence received subsequent to the May 2002 decision of the RO that denied service connection for sinus, allergic rhinitis, right shoulder, neck, and skin disorders (including tinea versicolor) is cumulative and, when considered with evidence earlier of record, does not relate to an unestablished fact that is necessary to substantiate the claims or raise a reasonable possibility of substantiating the claims. 

Evidence received subsequent to the May 2002 decision includes private and VA medical evidence, and statements from the Veteran.  Private treatment records dated between 1997 and 2002 evidence post-service treatment for sinus, allergy, and nasal disorders, and for right shoulder and neck disorders.  VA treatment records dated between 2002 and 2012 evidence treatment for these disorders as well.  VA compensation examination reports dated in May 2005 and October 2011 address the Veteran's service-connected disabilities, and therefore do not offer extensive commentary regarding the sinus, allergy, shoulder, or neck disorders.  But the Board does note that the October 2011 report specifically noted no skin disorder.  

Since the May 2002 rating decision, the Veteran has added several statements to the claims file, certain of which directly address the claims to reopen service connection.  In May 2005, he indicated that he injured his right shoulder during basic training in 1985.  He indicated that during this training he had a skin rash covering much of his body.  He indicated that his neck was problematic throughout his active service, particularly from 1992 to 1996.  He stated that he had sinus and allergy problems during service in the late 1980s, which he asserts was attributed to paint-related chemical exposure during service.  Moreover, in an April 2006 statement, the Veteran asserted that his 1985 shoulder injury during basic training caused his neck disorder.       

The evidence of record included since May 2002 is certainly new evidence that addresses the Veteran's disorders.  But the Board finds none of this evidence to be material evidence.  Rather, this evidence is merely cumulative with evidence before the RO in May 2002 - the new evidence indicates, as the evidence did in May 2002, that the Veteran experienced certain symptoms during service, perhaps due to injury, indicative of sinus, allergy, right shoulder, and neck disorders, and that he currently had similar disorders.  However, none of the new evidence indicates that the current disorders were incurred during the Veteran's term of enlistment between 1985 and 1991.  Indeed, the evidence still indicates that the Veteran's disorders during that first period of enlistment were transient rather than chronic.  The record still contains the irrefuted findings in several reports of medical examination and history - dated in June 1986, October 1987, April 1989, and June 1991 - which found the Veteran without chronic sinus, allergy, right shoulder, neck, or skin disorders.  

The Board has closely reviewed the Veteran's statements to evince whether any could be seen as lay evidence establishing a nexus between service and current disorders.  The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

In this matter, the Veteran's statements that he injured his shoulder during basic training, and that that injury led to neck problems are relevant.  So are his statements regarding suffering from allergy and sinus problems in the late 1980s, and having a diffuse skin disorder during basic training.  Indeed, as discussed earlier, certain of these statements are supported by findings noted in the STRs; however, the Veteran is not competent to diagnose current disabilities (e.g., tinea versicolor) or to offer evidence that his symptoms in the mid 1980s led to current disorders in the 2000s.  Given the findings noted in reports of medical examination and history dated prior to December 1991, the central question here is whether the Veteran's documented symptoms during service led to chronic disorders, that is, at least continuous symptoms since service that include current diagnosed disabilities.  In May 2002, the RO found that they did not.  His new lay statements, unaccompanied by medical evidence of current diagnosis or nexus to service, are not sufficient to effect a reopening of the final rating decision in May 2002.  Such statements do not relate to an unestablished fact of current disability or nexus to service that is necessary to raise a reasonable possibility of substantiating the claims.  

Unfortunately, there is no medical evidence of record addressing the question of whether the in-service symptoms from 1985 to 1991 relate to current chronic disorders, including whether current symptoms have manifested in a diagnosed disability.  As the Board noted earlier, the Veteran did not report to a scheduled compensation examination that was intended to inquire into this very issue.  See 38 C.F.R. § 3.655(b) (mandating denial where a claimant fails to report for an examination scheduled in conjunction with a reopened claim for a benefit that has been previously disallowed).  Finally, as was the case in May 2002, there is no evidence of record of current tinea versicolor.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (without a current diagnosis, a claim for service connection cannot be sustained).

For these reasons, the Board finds that the additional evidence received since the May 2002 RO decision does not constitute new and material evidence upon which the claims may be reopened.  New and material evidence has not been received to reopen service connection for sinus, allergy, right shoulder, neck, and skin disorders, and the claims are not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Disability Ratings - Law and Regulations

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Ratings for GERD, IBS, and Venereal Warts

The Veteran filed original service connection claims for venereal warts and a digestive disorder in June 2000.  In May 2002, the RO granted service connection for venereal warts and IBS (claimed as gastroenteritis).  Each disability was initially rated as noncompensable (0 percent), effective the date of the Veteran's claim in June 2000.  The Veteran did not appeal that decision.  

In December 2004, the Veteran filed claims for increased rating for venereal warts and the digestive disorder.  In the July 2005 rating decision on appeal, the RO denied these claims.  But the RO did find service connection warranted for the separate digestive disorder GERD, which was also assigned a 0 percent rating.  The Veteran appealed to the Board each of these noncompensable ratings.     

During the pendency of the appeal, as reflected in the November 2011 SSOC, the RO increased the disability rating for IBS from 0 to 10 percent, effective the day of the VA compensation examination held on October 7, 2011.  Because this increase in evaluation does not represent the maximum rating available for the disability, the Veteran's claim for increased rating remains in appellate status.  See AB v. Brown, 
6 Vet. App. 35 (1993).  The Board will address the Veteran's skin (venereal warts) and digestive disabilities separately below.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.    


Rating for Venereal Warts

The RO rated the Veteran's venereal warts under Diagnostic Codes 7522-7806.  38 C.F.R. §§ 4.115b, 4.118.  Hyphenated diagnostic codes are used when a rating under one diagnostic code (DC) requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2011).  The Board will assess the criteria under each diagnostic code below.  

Diagnostic Code 7522 addresses disabilities involving the penis.  A sole rating of 20 percent is authorized for disability of the penis caused by deformity, with loss of erectile power.  See 38 C.F.R. § 4.115b (2011).  

Diagnostic Code 7806 addresses skin disorders such as dermatitis or eczema.  A noncompensable rating is warranted under the code for a skin disorder that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period.  The lowest compensable evaluation (10 percent) is warranted where the skin disorder involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  See 38 C.F.R. § 4.118 (2011).

Diagnostic Code 7806 also states that skin disorders should be rated for disfigurement from scarring (not on the head, face, or neck) under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805, depending upon the predominant disability.  The criteria for evaluating scars under these codes were revised effective October 23, 2008.  The revisions were specifically limited to claims filed on or after October 23, 2008.  Here, the Veteran's claim for increased rating was filed in December 2004.  Accordingly, the revised schedular rating criteria are not applicable in this decision, the schedular rating criteria in effect prior to October 23, 2008 will be applied.

The rating criteria pertaining to scars not on the head, face, or neck, and in effect prior to October 23, 2008 are found in Diagnostic Codes 7801 through 7805.  A 10 percent evaluation is warranted under DC 7801 where a scar, that is not on the head, face, or neck, is deep or limits motion, and is at least 6 square inches in size.  Under DC 7802, a maximum 10 percent evaluation is warranted where a scar, that is not on the head, face, or neck, is superficial, does not cause limitation of motion, and is at least 144 square inches in size.  Diagnostic Code 7803 provides a maximum 10 percent rating for scars that are superficial and unstable.  Under DC 7804, a maximum 10 percent rating is warranted for scars that are superficial and painful on examination.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  Finally, under DC 7805, other scars are to be rated based on limitation of function of the part affected.  38 C.F.R. § 4.118 (2007).  

After a review of all the evidence, the Board finds that, throughout the pendency of this appeal period, the weight of the evidence demonstrates that the venereal warts have not resulted in deformity or disability of the penis (DCs 7522, 7801, 7805), have not covered at least 5 percent of the entire body or required the use of immunosuppressive drugs (DC 7806), and have not caused deep, unstable, painful, scarring (DCs 7801, 7803, 7804), and have not resulted in scarring that is at least 144 square inches in size (DC 7802).  38 C.F.R. §§ 4.115b, 4.118.    

While the Board has considered all lay and medical evidence as it bears on the question of rating during the period on appeal, the evidence most relevant to the appeal period consists of VA compensation examination reports dated in May 2005 and October 2011, VA treatment records dated from 2003 to 2012, and lay statements from the Veteran.  

The May 2005 VA examiner indicated a review of the claims file and an examination of the Veteran.  In his report, the examiner noted the history of the Veteran's venereal warts.  He noted the Veteran's complaints that his warts caused constant itching, ulcer formation, and shredding, and caused him urinary incontinence.  The Veteran claimed that he experienced functional impairment due to large warts, and missed work two times per month due to his warts.  But the examiner indicated that the Veteran did not need to use pads, or appliances, and that he did not have problems with frequent urination, or with starting urination.  The Veteran also denied impotence.  The Veteran indicated that he used topical medications and had warts removed by cryotherapy.     

On examination, the May 2005 VA examiner noted multiple warts on the penile shaft ranging from 0.5mm to 0.7mm, and noted "scar with atrophy[.]"  But the examiner noted a normal penis and testicles, and noted no exfoliation, crusting, ulceration, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, or limitation of motion.  Moreover, the examiner estimated that the Veteran's lesions comprised less than 0.1 percent of his whole body.  

The October 2011 examiner indicated a review of the claims file and an examination of the Veteran.  This examiner reported the complaints of urinary hesitancy, burning, itching, nocturia every 1-2 hours, and the need to use urinary pads due to leakage, which he claims to change once per day.  He indicated that the Veteran stated, "I have lost feeling in penis and have a struggle to ejaculate, pain in the urethra, enlarged prostate and constantly, daily wake up to urinate.  Urination is more frequent.  I have to really work hard to get any feeling out of the penis and it is still numb."  The examiner indicated that the Veteran denied dysuria, hematuria, dribbling, discharge, use of appliances, UTIs, obstructive voiding, urinary tract stones, renal dysfunction, and erectile functioning.  

On examination, the October 2011 VA examiner noted the penis, scrotum, testicles, epididymis, seminal vesicles, and spermatic cord as normal, with no evidence of deformity, masses, tenderness, urethral or genital fistula, varicocle, or atrophy.  The examiner found present bulbocavernous and cremasteric reflexes, and normal perineal sensation.  The examiner characterized the Veteran's warts as "quiescent."    

The Board has also reviewed relevant VA treatment records dated from December 2003 until February 2012, including as they bear on the one year prior to receipt of the increased rating claim in December 2004.  See 38 C.F.R. § 3.400(o)(2) (2011).  A record dated in August 2008 indicates that the Veteran had a rash on his penis which he reportedly developed due to unprotected anal and vaginal sex.  The note indicated that the Veteran's partner had a yeast infection, moreover.  Similarly, a July 2010 note indicated that the Veteran had a scrotum infection that produced pus.  He was prescribed cream to use for this infection.  Neither this record, nor the August 2008 record, indicates that the rashes were related to the warts, as neither record even mentions the venereal warts.  Of the hundreds of treatment records dated between December 2003 and February 2012, the Board noted a May 2009 treatment record which notes that the Veteran had venereal warts, but no other detail is provided.  Moreover, the Board found no treatment records that address disability with the penis.  Indeed, many records indicate no complaints for urinary or impotence difficulties.  

The Board also notes the lay statements of record from the Veteran.  As noted, he indicated to the May 2005 VA examiner that his warts caused constant itching, ulcer formation, and shredding, and caused him urinary incontinence, and functional impairment.  The record also contains a separate statements submitted into the claim file directly from the Veteran, in which he states that his warts were "bad and still are."  He indicated that he had undergone a freezing session and that his warts were "showing up all over."  To the October 2011 examiner he indicated a worsening of his warts, claiming urinary hesitancy, urinary frequency, burning, itching, nocturia every 1-2 hours, leaking, penis numbness, and ejaculation troubles.  

The Veteran is certainly competent to offer testimony regarding the condition of his skin near his penis, and any pain or discomfort, or even limitation associated with the use of his penis.  These are observable symptoms about which he can offer evidence.  However, the Board finds his assertions of limited probative value here.  His assertions as to disability are inconsistent with, and outweighed by, both his own complaints (and absence of complaints) during treatment and the medical findings of record when the Veteran was being examined or treated.  Two medical professionals examined the Veteran with the aim of assessing his warts.  The first in May 2005 found his warts to comprise less than 0.1 percent of his body, and found them to be of no impact on him physically, other than some atrophying of the skin.  The second examiner in October 2011 found the Veterans warts "quiescent."  Moreover, of the many medical professionals who examined the Veteran over the several-year period between 2003 and 2012 - about which there are hundreds of medical records reflecting the Veteran's many medical complaints and his many sessions of VA medical treatment - there is little evidence suggesting symptomatic venereal wart problems.  

Hence, the Veteran's assertions in May 2005 and October 2011 are outweighed by the other lay and medical evidence of record, including the Veteran's own reported histories for treatment purposes, and are unpersuasive.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  
 
The Board notes that, even if his assertions of experiencing urinary troubles and impotence were credible, there is no medical evidence of record relating such alleged symptoms to the warts.  The Veteran is competent to offer evidence of what he sees and feels; however, he is not competent to offer evidence regarding etiology, or medical nexus, particularly regarding internal pathologies such as penis and bladder dysfunction it relates to a skin disorder.  What transpires within his penis and bladder is not observable.  Simply put, the record contains no competent evidence relating the claimed urinary and impotence problems to the skin disorder of venereal warts.  See Layno, supra.   

In sum, the Veteran claims significant disability caused by his service-connected venereal warts.  But the medical evidence of record, dated over a nine-year period and comprising medical examination reports and hundreds of treatment records, does not support his claims.  The medical evidence indicates that the Veteran has experienced some scarring due to wart removal, but indicates no deformity or limitation of function or motion of the penis, indicates less than 5 percent of the body has been affected, indicates no use of immunosuppressive drugs for the warts, indicates no deep, unstable, or painful scarring, and indicates that the scarring is less than 144 square inches in size.  38 C.F.R. § 4.115b, DC 7522, § 4.118, DCs 7801-7806.  As such, a compensable rating has not been warranted during the appeal period.  As the preponderance of the evidence is against the Veteran's claim for increased rating, the benefit of the doubt doctrine is not for application.  See 38 C.F.R. §§ 4.3, 4.7.

Rating Digestive Disorders 

The RO rated the service-connected IBS under DC 7319, and the service-connected GERD under DC 7346.  As noted, the Veteran has been rated as 0 percent disabled for his GERD for the entire initial rating period.  For IBS, the Veteran has been rated as 0 percent disabled prior to October 7, 2011, and as 10 percent disabled since then.  

The Rating Schedule states that there are diseases of the digestive system which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.113, 4.114.  The Rating Schedule prohibits DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, from being combined with each other.  A single evaluation will be assigned under the DC that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  As such, the Board will evaluate the evidence of record, along with the criteria noted under DCs 7319 and 7346, and award a rating for the predominant disability picture from both digestive disorders.  

Under DC 7319, ratings of 0, 10, and 30 percent are authorized.  A 0 percent rating is warranted for mild IBS with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is assigned for moderate IBS with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is assigned for severe IBS with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  

Under DC 7346 ratings of 10, 30, and 60 percent are authorized.  A rating of 10 percent is assigned with two or more of the symptoms for the 30 percent evaluation with less severity.  A rating of 30 percent is assigned with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The highest rating, 60 percent, is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114 .   

Terms such as "severe," "considerable," and "of lesser severity" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6. 
  
After a review of all the evidence, the Board finds that, for the rating period from December 17, 2004 to October 7, 2011, the weight of the evidence shows the Veteran's IBS and GERD was productive of mild symptoms, and that since October 7, 2011 his symptoms have not been productive of severe, constant, or persistent abdominal or epigastric distress.  38 C.F.R. §§ 4.113, 4.114.  The relevant evidence used in the Board's assessment is found in the May 2005 and October 2011 VA reports, in VA treatment records dated from 2003 to 2012, and in lay statements from the Veteran.  

In the May 2005 report, the VA examiner recounted the Veteran's complaints of nausea, vomiting, cramps, constipation, burning in the throat, diarrhea and abdominal pain.  The Veteran complained of having most of these symptoms regularly and constantly.  The VA examiner noted that the Veteran's weight increased from 210 to 250 pounds in the previous 15 months, and then weighed 240 pounds.  The VA examiner noted no anemia or malnutrition related to the IBS and GERD.  

In October 2011, the VA examiner noted the Veteran's complaints that GERD causes him difficulty with breathing, eating, drinking, sleeping, swallowing, lifting above his shoulders at work, picking up objects, and engaging in sports.  The examiner noted the Veteran's complaints that his IBS causes him nausea, vomiting, chronic constipation, diarrhea, abdominal pain, severe bleeding, burning, rash, cramps, and hemorrhoids.  He indicated that the symptoms occurred as often as weekly, with each episode lasting weeks at a time.  He indicated an inability to work during flare ups.  The Veteran indicated no hospitalization or surgery for these disorders.  

The VA examiner in October 2011 described the Veteran as well developed in no acute distress, with no signs of malaise.  The examiner described the Veteran's nutritional status as good.  He found no lung or breathing problems.  The examiner found the Veteran's abdomen and rectum to be normal, finding no tenderness on palpation.  The examiner tested the Veteran's blood and noted no anemia.  The Veteran's weight was noted as 245 pounds, five pounds higher than noted at the May 2005 VA examination.  The Veteran claimed, however, that he lost 30 pounds over the previous six months related to his digestive disorders.  In the conclusion of the report, the examiner diagnosed the Veteran with GERD and IBS based on the examination and the Veteran's history.  The examiner noted that the Veteran's digestive disabilities did not cause anemia, and that he noted no findings of malnutrition.    

The relevant VA treatment records dated from December 2003 until February 2012 are largely negative regarding IBS and GERD, so do not show increased disability arising during the one year period prior to receipt of the December 2004 claim for increase.  See 38 C.F.R. § 3.400(o)(2).  In December 2003 and July 2007, it is indicated that the Veteran reported occasional GERD with gas and cramps.  A May 2011 record indicated symptomatic GERD.  December 2008 records indicate complaints of vomiting, diarrhea, and abdominal pain which were attributed to "food poisoning."  A June 2010 record indicates the Veteran's complaints of having blood in his stool.  Records dated from November to December 2011 note complaints of nausea and bronchitis, but these symptoms were attributed to pneumonia.  A January 2012 record notes nausea, which was attributed to a reaction the Veteran had against medication for diabetes mellitus type 2.  

In general, the evidence contained in the VA treatment records between December 2003 and February 2012 is either negative for digestive problems, or expressly finds that the Veteran denied such problems.  Moreover, the evidence indicates that the Veteran was counseled to lose weight as part of his treatment for hypertension.  At 72 inches, the Veteran was advised that his goal should be 220 pounds.  The record indicates some progress toward that goal.  From December 2003 to December 2004, the Veteran's weight was noted as between 246 and 247 pounds.  As noted earlier, the Veteran's weight in May 2005 was noted as 240 pounds.  In June 2007, his weight was noted as 221 pounds.  His weight has increased since then.  In May 2008, he was weighed at 233 pounds.  From October 2009 to July 2010, his weight was noted as between 240 and 246 pounds.  The record indicates that the Veteran's weight decreased in 2011, ranging between 227 pounds in May 2011, 245 pounds in October 2011, and down again 239 pounds in November 2011.  The most recent measurement of record is 236 pounds noted in January 2012.  

In lay statements of record, the Veteran indicated severe symptoms with his digestive disabilities.  The Board again notes his claims to severe symptoms during his May 2005 and October 2011 VA examinations.  Moreover, in April 2006 the Veteran described constant inflammation, narrowing, swelling, irritability, and erosion of his esophagus.  He indicated that eating was difficult, and that his "diet is narrowing as the need for non injury foods is growing."  He indicated these foods cause him to vomit "constantly."  

In reviewing the record, the Board finds that the weight of the evidence of record is against the assignment of a compensable rating prior to October 7, 2011.  As indicated earlier, to assign a 10 percent evaluation under DC 7319, the evidence must indicate moderate IBS with frequent episodes of bowel disturbance with abdominal distress.  To assign a 10 percent rating under DC 7346, the evidence must indicate two or more of the following symptoms (with less severity): persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

The Board has considered the Veteran's lay statements claiming severe disability from his IBS and GERD, noted in the May 2005 and October 2011 reports, and in his April 2006 statement.  The Veteran is certainly competent to offer evidence of pain and discomfort, and of bodily functions such as diarrhea, vomiting, and constipation.  These would be observable symptoms about which a lay person could competently offer evidence.  However, as was the case with his statements regarding venereal warts, the Board finds the assertions regarding digestive distress to be of limited probative value either because they are not credible because outweighed by other lay histories and medical findings, including during treatment, or because they address issues regarding which he is not competent.  

Regarding competency, the Veteran asserted in October 2011 that his GERD caused him bloody stools, breathing problems, rashes, and hemorrhoids.  While the Veteran can competently attest regarding feelings and what he observes with the senses, he cannot competently attest regarding inner body functions.  So he may be able to provide evidence that his IBS and GERD cause discomfort, but he is not competent to offer evidence that either causes him to have blood in his stool, or causes him lung disorders.  These would be internal pathologies about which a lay person cannot offer competent evidence.    

Regarding credibility, the Veteran indicates in his statements severe symptoms.  Despite the near-decade of treatment he has received at VA for many disorders - and the hundreds of pages of medical evidence reflecting that treatment - the medical evidence counters the Veteran's claims.  For example, he indicated in October 2011 that he lost 30 pounds in the previous six months, presumably in support of his contention that his symptoms interfered with his ability to eat.  But the medical evidence indicates that the Veteran's weight increased prior to that examination - in May 2011, he was weighed at 227 pounds, while his weight at the October 2011 VA examination was 18 pounds higher, at 245 pounds.  

The Board has also considered the isolated complaints noted in December 2008 VA treatment records of vomiting, diarrhea and abdominal pain.  But these were attributed to something the Veteran ate, which he characterized as "food poisoning."  The Board has also considered the Veteran's complaints of blood in his stool in June 2010; however, this complaint was not indicated by medical evidence or histories, as nowhere in the record does a medical professional find the Veteran with melena.  And the Board notes the Veteran's statement in May 2005, in which he attributes blood in his stool to a separately service-connected disability of hemorrhoids.  

In sum, the evidence dated between December 2003 and October 7, 2011 does not support the Veteran's contentions.  Rather, the evidence clearly demonstrates that the IBS and GERD were largely asymptomatic prior to October 7, 2011.  Indeed, the evidence preponderates against the Veteran's assertions in May 2005, April 2006, and October 2011.  See Macarubbo, supra.  

For the same reasons, the Board finds a rating in excess of 10 percent unwarranted after October 7, 2011.  To warrant a rating in excess of 10 percent under DC 7319, the evidence must indicate severe IBS with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  To warrant a rating in excess of 10 percent under DC 7346, the evidence must indicate, for a 30 percent evaluation, persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, or (for a 60 percent rating), symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  

Again, the evidence dated from October 2011 indicates that the IBS and GERD was largely asymptomatic.  There is no evidence of record - either lay or medical - indicating severe symptoms after October 2011.  The only evidence addressing this time period is found in VA treatment records, which are negative for severe symptoms, and which note the Veteran's weight consistently in the 230-240 pound range.  The Board has considered the evidence of bronchitis in November and December 2012, but these symptoms were attributed to the Veteran's then-diagnosed pneumonia.  Moreover, the Board has considered the evidence of record of pain in the left shoulder, and evaluated whether that pain was somehow related to the Veteran's GERD.  However, no medical professional has related the left shoulder disorder to GERD.  Rather, the medical evidence indicates that the Veteran has a diagnosed orthopedic disorder in his left shoulder for which he has sought service connection (as discussed earlier).  

In sum, although the Veteran claims significant disability caused by the service-connected IBS and GERD, the lay histories and medical findings of record, dated over a nine-year period and comprising medical examination reports and hundreds of treatment records, weighs against his assertions worsened disability.  The medical evidence indicates that the Veteran has experienced some occasional discomfort from the IBS and GERD; however, the evidence does not demonstrate constant or severe symptoms - the VA medical treatment records show that the Veteran has not been experiencing digestive distress between 2003 and 2012.  Importantly, the objective evidence of record found in the medical treatment records and reports does not indicate anemia, hematemesis, melena, material weight loss, or other objective measurements that would support the Veteran's claim for higher rating for this disability.  38 C.F.R. § 4.114, DCs 7319, 7346.  For these reasons, the Board finds that a compensable rating was not warranted for IBS prior to October 7, 2011, and a rating in excess of 10 percent has not been warranted at any time during the period of appeal.  As the preponderance of the evidence is against any such increase, the benefit of the doubt doctrine is not for application.  See 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Considerations

The Board also has considered whether referral for extraschedular rating is warranted.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular criteria for the service-connected skin and digestive disabilities are inadequate.  The ratings assigned under Diagnostic Codes 7522, 7806, 7319, and 7346 are based on the average impairment of earning capacity resulting from disability associated with skin and digestive disorders.  The rating criteria specifically contemplate the frequency and severity of related symptoms, such as deformity or dysfunction of the penis, a skin disorder covering at least 5 percent of the body and requiring immunosuppressive drugs, digestive distress, weight loss, hematemesis, melena, and anemia.  

The record contains no indication that these disabilities cause greater difficulty than that contemplated by the noncompensable ratings, and the 10 percent rating for IBS, that have been assigned during the appeal period.  Therefore, having reviewed the evidence and the rating assigned, the Board finds that the evidence does not show such an exceptional disability picture to render the schedular evaluations assigned 

for the disabilities to be inadequate to rate the Veteran's service-connected disabilities.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  


ORDER

New and material evidence not having been received, the appeal to reopen service connection for sinus problems (also claimed as opacification of the ethmoid air cells) is denied. 

New and material evidence not having been received, the appeal to reopen service connection for allergic rhinitis is denied.

New and material evidence not having been received, the appeal to reopen service connection for a right shoulder disorder is denied.
  
New and material evidence not having been received, the appeal to reopen service connection for a neck disorder is denied.

New and material evidence not having been received, the appeal to reopen service connection for tinea versicolor is denied.  

An increased (compensable) disability rating for venereal warts is denied.  

An increased disability rating for irritable bowel (or colon) syndrome (IBS), in excess of 0 percent through October 6, 2011, and in excess of 10 percent from October 7, 2011, is denied. 

A higher (compensable) initial disability rating for GERD is denied. 



REMAND

A review of the record reveals a need for further development prior to appellate review on the claim for a higher initial rating for a left foot disability.  VA's duty to assist in the development of the claim has not been satisfied as additional records may exist which have not been obtained.  

VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include but are not limited to military records, including service treatment (medical) records; treatment and other records from VA medical facilities; records from non-VA facilities providing examination or treatment at VA expense; and records from other Federal agencies, such as the Social Security Administration (SSA).  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159. 

The Veteran claims to have undergone surgery for his service-connected left foot disability during the appeal period in May 2005.  His assertion is supported by other evidence of record, such as the two VA examination reports, which refer to May 2005 surgery and to recovery from that surgery.  Moreover, the October 2011 VA report suggests that the Veteran underwent two separate surgeries on his left foot, and that one of the surgeries may have been at a private facility.  The October 2011 VA report states that the Veteran had surgery "at Wilshire" in May 2005, and had a separate surgery at "Los Angeles VA" also in May 2005.  The claims file does not contain records and reports pertaining to these surgeries.  Remand is necessary to obtain these records.  

As indicated earlier, the Veteran asserts that, due to disability associated with the left foot surgery, he filed claims for state disability benefits, and for SSI benefits with SSA.  As indicated earlier, records pertaining to such claims would likely be relevant in this matter.  Remand is necessary to obtain these records as well.  See Golz, supra.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain any private or VA treatment records or reports that pertain to the Veteran's reported May 2005 surgeries for left foot disabilities, and include such records in the claims file.  The RO/AMC should also include in the claims file any VA treatment records dated since February 2012.  

2.  The RO/AMC should attempt to obtain a copy of any SSA decision (or state disability compensation decision) awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations for the Veteran.  All requests for records and their responses should be clearly delineated in the claims folder. 

3.  The RO/AMC should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the SSA records are unavailable. 

4.  Thereafter, the RO should readjudicate the issue of a higher initial rating for the left foot disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


